                               CERTIFICATION OF PLAINTIFF

        I, Michael Kent (“Plaintiff”), hereby declare as to the claims asserted under the federal

securities laws that:

        1.      Plaintiff has reviewed the complaint and authorizes its filing.

        2.      Plaintiff did not purchase the security that is the subject of this action at the

direction of Plaintiff’s counsel or in order to participate in any private action.

        3.      Plaintiff is willing to serve as a representative party on behalf of the class, either

individually or as part of a group, and I will testify at deposition or trial, if necessary. I understand

that this is not a claim form and that I do not need to execute this Certification to share in any

recovery as a member of the class.

        4.      Plaintiff’s purchase and sale transactions in the TD Ameritrade Holding

Corporation (NASDAQ GS: AMTD) security that is the subject of this action during the class

period is/are as follows:

              PURCHASES                                                 SALES

    Buy          Shares       Price per                      Sell          Shares       Price per
   Date                        Share                         Date                        Share
  4/18/19          177         $53.53




Please list additional transactions on separate sheet of paper, if necessary.

        5.      Plaintiff has complete authority to bring a suit to recover for investment losses on

behalf of purchasers of the subject securities described herein (including Plaintiff, any co-owners,

any corporations or other entities, and/or any beneficial owners).
       6.      During the three years prior to the date of this Certification, Plaintiff has moved to

serve as a representative party for a class in the following action filed under the federal securities

laws: Keubler v. Vectren Corp., Case No. 3:18-cv-00113-RLY-MPB (S.D. Inc.).

       7.      Plaintiff will not accept any payment for serving as a representative party on behalf

of the class beyond Plaintiff’s pro rata share of any recovery, except such reasonable costs and

expenses (including lost wages) directly relating to the representation of the class as ordered or

approved by the Court.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed this ___ day of March, 2020.




                                                          Michael Kent




                                                  2
